Upton, J. This suit was commenced before a justice of the peace to recover wages claimed to have been due appellee from appellant for services rendered. In the justice court the appellee obtained a judgment against appellant for §23.75, which the judgment recited was for labor, and an attorney’s fee of $10 was allowed to be taxed with the costs, etc., from which judgment appellant appealed to the Circuit Court of Ogle County, in which the cause was heard with a jury, resulting in a verdict for appellee in the sum of $23.75, upon which after overruling a motion for a new trial the Circuit Court gave judgment, and for costs and attorneys’ fees of $20, and appellant further appeals to this court. The questions presented by this record are entirely questions of fact. That appellee had earned by his services actually rendered appellant at the stipulated contract price therefor, over and above all payments made, the sum of $23.75, there can be no doubt. The defense here and in the court below was that appellee had agreed to work for another month and that he left appellant’s service before the completion of the contract. The appellee claimed that he was taken' sick, and as he swears, left the appellant’s service for that reason and with his consent and permission, and he further denied the contract for such service being for any given time, as stated by appellant. These were the only questions made in the previous trials. It' is insisted in effect that the verdict is not supported by the evidence. We have carefully examined the record before us and we are not able to say that the jury were not fully warranted in their finding in the verdict rendered, and we are unable to perceive any reasonable error of the trial court in rendering a judgment upon that verdict. We understand that the claimed errors as to the allowing of attorneys’ fees to appellee by the trial court, as well as all objections which might have been taken by reason of the instructions, verdict and motion for a new trial having been omitted from the bill of exceptions by agreement of parties since the appeal, have been waived, hence we have refrained from any reference thereto. Perceiving no reversible errors in the record, the judgment of the Circuit Court must be affirmed, and that judgment is affirmed. Judgment affirmed.